FILED
                             NOT FOR PUBLICATION                             JUL 29 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AMRIT SINGH,                                      No. 07-73428

               Petitioner,                        Agency No. A072-763-816

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Amrit Singh, a native and citizen of India, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order denying Singh’s second motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, see Cano-Merida v.

INS, 311 F.3d 960, 964 (9th Cir. 2002), and we deny the petition for review.

         The BIA did not abuse its discretion in denying Singh’s motion to reopen as

untimely and numerically barred because it was Singh’s second motion to reopen

and he filed it over five years after the BIA’s final order of removal, see 8 C.F.R. §

1003.2(c), and Singh failed to establish changed circumstances in India to qualify

for the regulatory exception to the time and number limitations, see 8 C.F.R. §

1003.2(c)(3)(ii); Malty v. Ashcroft, 381 F.3d 942, 945-46 (9th Cir. 2004).

         Finally, we reject Singh’s contention that the BIA failed to consider

evidence because he has not overcome the presumption that the BIA reviewed the

record. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006). Singh’s

contention that the BIA failed to address his arguments is belied by the agency’s

order.

         PETITION FOR REVIEW DENIED.




                                                                                 07-73428